Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 1 of 26         PageID #: 308



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

 ACA CONNECTS – AMERICA’S
 COMMUNICATIONS ASSOCIATION,

 et al.,

                    Plaintiffs,
                                           Civil Action No. 1:20-cv-00055-LEW
                    v.

 AARON FREY, in his official capacity as
 Attorney General of the State of Maine,

                    Defendant.


                 BRIEF OF AMICI CURIAE ACCESS NOW AND
               NEW AMERICA’S OPEN TECHNOLOGY INSTITUTE

 Of Counsel:                               Sigmund D. Schutz
                                           Preti Flaherty Beliveau & Pachios LLP
 Eric Null                                 P.O. Box 9546
 Access Now                                Portland, ME 04112-9546
 P.O. Box 20429                            (207) 791-3000
 Greeley Square Station                    sschutz@preti.com
 4 East 27th Street
 New York, NY 10001-9998                   Laura M. Moy, Pro Hac Vice
 (802) 578-7223                              Counsel of Record
 eric@accessnow.org                        Michael Rosenbloom
                                           Lindsey Barrett
 Sharon Bradford Franklin                    Of Counsel
 Ross Schulman                             Institute for Public Representation
 Christine Bannan                          Georgetown University Law Center
 New America's Open Technology             600 New Jersey Avenue NW
 Institute                                 Suite 312
 740 15th Street, NW, Suite 900            Washington, DC 20001
 Washington, DC 20005                      (202) 662-9547
 202-986-2700                              laura.moy@georgetown.edu
 franklin@opentechinstitute.org            Counsel for Amici Curiae
 ross@opentechinstitute.org
 bannan@opentechinstitute.org
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 2 of 26                                                            PageID #: 309




                                                    TABLE OF CONTENTS
TABLE OF AUTHORITIES ........................................................................................................ iii
INTERESTS OF AMICI CURIAE .................................................................................................1
SUMMARY OF ARGUMENT .....................................................................................................2
ARGUMENT..................................................................................................................................1
I. ISPs have access to a wealth of information about how their customers use the
   Internet .....................................................................................................................................1
     A. Customers’ use of the Domain Name System reveals private details ..................... 1
     B. IP addresses and other traffic metadata reveal private details ................................. 2
     C. Information about connected devices reveals private details ................................... 4
     D. There is no clear distinction between “sensitive” and “non-sensitive” categories
        of personal information....................................................................................................6
II. Customers cannot reasonably avoid sharing details of their private lives with ISPs .10
     A. Broadband customers lack a choice of provider ....................................................... 11
     B. Widespread encryption is not sufficient to alleviate privacy concerns ................. 13
     C. Switching devices offers customers insufficient privacy protection ...................... 14
     D. “Virtual private network” technology is no substitute for substantive privacy
        protections ....................................................................................................................... 15
CONCLUSION ............................................................................................................................17




                                                                       ii
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 3 of 26                                                              PageID #: 310



                                                  TABLE OF AUTHORITIES

RULES
FCC Customer Proprietary Network Information Rule, 47 C.F.R. §§ 64.2001–64.2011
 (2017) ........................................................................................................................................ 11
FCC Releases Certain Data Updated as of December 31, 2018 for the Communications
  Marketplace Report, 35 FCC Rcd 1479 (2020) ........................................................................ 12
Fed. Trade Comm’n, Protecting Consumer Privacy in an Era of Rapid Change (2012) ........... 9
Report and Order on Remand, Declaratory Ruling, and Order, Protecting and
 Promoting the Open Internet, Dkt. 14-28, 30 FCC Rcd 5601 (Mar. 12, 2015) ..................... 13
Report and Order, Protecting Privacy of Customers of Broadband and Other
 Telecommunications Services, Dkt. 16-106, 81 Fed. Reg. 87274 (Jan. 3, 2017) .................... 11

CASES
Doe v. Netflix, Inc. (N.D. Cal. Dec. 17, 2009) (Co9-05903) ........................................................ 9
Fed. Trade Comm’n v. Vizio, Inc. (D.N.J. Feb. 6, 2017) (2:17-cv-00758) ............................... 9

STATUTES
Communications Act, 47 U.S.C. § 222 ..................................................................................... 10

OTHER AUTHORITIES
Aaron Rieke et al., What ISPs Can See: Clarifying the Technical Landscape of the
 Broadband Privacy Debate (2016) ........................................................................................ 2, 13
Barbara van Schewick, Network Neutrality and Quality of Service: What a Non-
  Discrimination Rule Should Look Like 36 (2012) .................................................................... 11
Cumberland County, Cumberland County Broadband Playbook 99 (2019) ............................ 11
Harrison Sand, Your ISP is Probably Spying On You, Harrison’s Sandbox (Feb. 14,
 2018)............................................................................................................................................ 7
Julie Brill, Comm’r, Fed. Trade Comm’n, Net Neutrality and Privacy: Challenges and
  Opportunities 6, Keynote Address at Georgetown Institute for Public Representation
  and Center for Privacy and Technology Symposium on Privacy and Net Neutrality
  (Nov. 19, 2015) .......................................................................................................................... 5
List of MAC Addresses by Company, IEEE ................................................................................... 7



                                                                        iii
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 4 of 26                                                             PageID #: 311



Mary Madden, Americans Consider Certain Kinds of Data to Be More Sensitive than
 Others, Pew Research Center (Nov. 12, 2014) ..................................................................... 10
Michael Horowitz, Avoid ISP Routers, Router Security (June 4, 2015) .................................. 7
Neil J. Rubenking, How (and Why) to Change Your DNS Server, PCMag (May 17, 2019).... 2
Nick Feamster, What Your ISP (Probably) Knows About You, Freedom to Tinker (Mar. 4,
 2016).......................................................................................................................................... 14
OpenVPN, How To Guide: Set Up and Configure OpenVPN Client/Server VPN .................... 4
Paul Hoffman, Local and Internet Policy Implications of Encrypted DNS................................. 2
Paul Ohm, The Rise and Fall of Invasive ISP Surveillance, 2009 U. Ill. L. Rev. 1417 (2009) ... 1
Peter Swire, et al., Online Privacy and ISPs: ISP Access to Consumer Data is Limited and
  Often Less than Access by Others 25, Alston & Bird LLP (Feb. 29, 2016) ........................... 13
Robert Kenny & Aileen Dennis, Consumer Lock-in for Fixed Broadband (2013)................... 12
Ross Schulman, DNS Over HTTPS: The Big Privacy Win Behind this Acronym Soup,
 New America (Nov. 18, 2019) ............................................................................................... 10
Set Up Firewall and Security Settings for QuickBooks Desktop, QuickBooks Community ..... 4
Simram Patil & Nikita Borisov, What Can You Learn from an IP?, in ACM Applied
  Networking Research Workshop 45 ...................................................................................... 3
Stanford University List of IP Addresses, DB-IP.com .................................................................. 3
Surya Mattu & Kashmir Hill, The House that Spied on Me, Gizmodo (Feb. 7, 2018) ............ 6
True Wireless Cochlear Implant Accessors, Cochlear................................................................... 7




                                                                       iv
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 5 of 26                     PageID #: 312



                              INTERESTS OF AMICI CURIAE1

       Access Now is a non-profit organization that defends and extends the digital

rights of users at risk around the world. By combining direct technical support,

comprehensive policy engagement, global advocacy, grassroots grantmaking, legal

interventions, and convenings such as RightsCon, Access Now fights for human rights

in the digital age. Access Now provides policy recommendations to the public and

private sectors to ensure the Internet’s continued openness and universality, and filed

comments in the broadband privacy proceeding at the Federal Communications

Commission in 2016.2 Access Now is non-partisan, not-for-profit, and not affiliated with

any government, corporation or religion.

       New America’s Open Technology Institute (“OTI”) works at the intersection of

technology and policy to ensure that every community has equitable access to digital

technology and its benefits. New America is a Washington, D.C.–based think tank and

civic enterprise committed to renewing American politics, prosperity, and purpose in

the Digital Age. OTI works to ensure that the Internet remains an open forum that

protects users’ rights to privacy and free expression. This includes promoting

broadband privacy at the federal level and in many states, including Maine. OTI filed




1 Amici confirm that no party or counsel for any party authored this brief in whole or in part,
that no person other than amici or their counsel made any monetary contribution intended to
fund the preparation or submission of this brief, and that both parties consent to the filing of
this brief.
2 Comments of Access Now, Protecting the Privacy of Customers of Broadband and Other

Telecommunications Services, Dkt. 16-106, May 27, 2016,
https://ecfsapi.fcc.gov/file/60002078011.pdf.


                                                 1
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 6 of 26                PageID #: 313



comments in the broadband privacy proceeding at the Federal Communications

Commission in 2016.3

       Access Now and New America’s OTI are both pro-privacy advocacy

organizations that are committed to ensuring that communications networks and

technologies are widely accessible and well trusted so that speech can flourish on the

Internet.


                              SUMMARY OF ARGUMENT

       Amici file this brief to offer a technical explanation of what information Internet

service providers (“ISPs”) have access to and how and why that information implicates

privacy concerns. This brief is intended to assist the Court in understanding the context

in which the challenged Maine statute is situated, and in particular some of the ways in

which ISPs occupy a distinct position in Internet commerce.

       ISPs sit in a privileged position. As gatekeepers to the Internet—an essential

communications network and arguably the world’s richest such network—ISPs are

privy to a great deal of information regarding their customers’ private online activities

and communications. Everything a person does online must be funneled through the

customer’s ISP. Whether a customer is online to read and conduct research, to do their

banking, to search for a job, to search for a soulmate, to monitor their child sleeping in

another room, to turn their coffee maker on, or to check on their house when they’re out



3Comments of New America’s Open Technology Institute, Protecting the Privacy of Customers of
Broadband and Other Telecommunications Services, Dkt. 16-106, May 27, 2016,
https://ecfsapi.fcc.gov/file/60002081381.pdf.


                                              2
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 7 of 26                  PageID #: 314



of town, the customer is dependent on an ISP to route their online data and commands

to countless other parties.

       The information that customers must share with their ISPs exposes intimate

details of customers’ private lives. Simple observation or more complex analysis of

customers’ online data can reveal details about the customer’s health status, financial

circumstances, children and family life, employment status, sleep and wake cycles,

personal grooming habits, romantic and sexual preferences and activities, political

viewpoints, and more. Due to the rich nature of Internet traffic data, the declining cost

of long-term data storage, and the increasing power of computer-assisted data analysis,

details that fall into the classic “sensitive” categories of health, financial, and children’s

information often can be inferred even from information that does not obviously pertain

to those categories.

       Customers cannot reasonably avoid sharing details of their private lives with

ISPs. In the modern world, having an Internet connection—which requires forming a

relationship with an ISP—is a necessity, not a luxury. In addition, customers often have

only one or very few options when it comes to selecting an ISP, and once a customer has

selected an ISP, it is very difficult to switch to a different one for a variety of reasons.

       Without regulatory intervention, customers who wish to protect their privacy of

their own information vis-a-vis their ISP are generally out of luck. The existence of

widespread encryption does not alleviate privacy concerns because even with

widespread encryption, ISPs still have access to extremely rich data about their

customers’ lives. The fact that customers sometimes switch from one device to another


                                               3
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 8 of 26               PageID #: 315



does not alleviate privacy concerns, because ISPs still handle their customers’ online

traffic across multiple devices. Some customers who wish to shield certain details from

their ISP may choose to route all of their online traffic through a “virtual private

network,” or VPN, but this is technically difficult to do, slows down one’s connection

considerably, and is not a viable solution for the average customer.




                                             4
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 9 of 26                        PageID #: 316



                                           ARGUMENT

I.     ISPs have access to a wealth of information about how their customers use the
       Internet

       By virtue of their role as gatekeepers to the Internet, ISPs have access to a wealth

of information about how their customers use the Internet.4 Every single thing that an

Internet user does online—from filing taxes, to checking a connected thermostat, to

completing a book report, to dating—involves the transfer of data mediated by the

user’s ISP. Because of their role transmitting online communications, ISPs necessarily

have access to details about when those communications take place, for how long, with

whom, and of what volume. The information that customers of broadband service must

share with their providers can reveal details about customers’ private lives.


       A.      Customers’ use of the Domain Name System reveals private details

       Broadband providers typically have access to their customers’ “Domain Name

System,” or “DNS,” queries, which reveal highly private information. As users browse

the Internet, their computers and mobile devices silently and constantly use the DNS

like a phonebook for the Internet. This is because Internet traffic doesn’t go directly to

web addresses—also called “domain names”—such as “www.canceradvocacy.org” or

“www.rocketmortgage.com”; instead, it navigates to IP addresses like “139.162.208.40”

or “13.249.44.124.” Connected devices typically are configured to use their ISP’s DNS

server by default to look up the correct IP addresses for users’ online activities. The




4See generally Paul Ohm, The Rise and Fall of Invasive ISP Surveillance, 2009 U. Ill. L. Rev. 1417
(2009).


                                                  1
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 10 of 26                   PageID #: 317



typical residential user’s every online action therefore registers a query of the ISP’s DNS

server.5

       Put more plainly, as users browse websites pertaining to their medical status,

political viewpoints, romantic and sexual interests, financial status, and more, they

necessarily expose all of these visits to their ISP via DNS lookups. Logging these queries

and performing some sort of analysis on them is trivial and likely already done. Indeed,

ISPs have long monitored their customers’ DNS queries for security purposes.6

        Adding to the potentially invasive nature of such monitoring, the increasing rate

at which websites are encrypted does not protect users from DNS monitoring. Even

when websites are encrypted, DNS queries typically are not.


       B.     IP addresses and other traffic metadata reveal private details

       Even if a user were able to obscure DNS queries from their ISP, the user would

still expose to their ISP a great deal of private information about all websites and online

services that they patronized. This is because the user would still need to share with

their provider the IP addresses of all their Internet traffic. Referring back to the example

provided above, the ISP would still be capable of observing that the user communicated



5 Neil J. Rubenking, How (and Why) to Change Your DNS Server, PCMag (May 17, 2019),
https://www.pcmag.com/how-to/how-and-why-to-change-your-dns-server (“Your home
network typically relies on a DNS Server supplied by your ISP.”).
6 See Aaron Rieke et al., What ISPs Can See: Clarifying the Technical Landscape of the Broadband

Privacy Debate 6 (2016), https://perma.cc/L3RV-TSEQ (“In fact, ISPs already do monitor user
DNS queries for valid network management purposes, including to detect potential infections
of malicious software on user devices.”) [hereinafter What ISPs Can See]; see generally Paul
Hoffman, Local and Internet Policy Implications of Encrypted DNS 7 (Apr. 30, 2020),
https://perma.cc/EJY3-SWWB (“One frequent reason for DNS filtering is to prevent malicious
actors from attacking network users.”).


                                               2
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 11 of 26                   PageID #: 318



with “139.162.208.40” or “13.249.44.124,” even if the provider no longer sees

“www.canceradvocacy.org” or “www.rocketmortgage.com.” This information may

seem more innocuous, but the reality is that IP addresses alone are almost just as

revealing as domain names. Computer science researchers recently demonstrated that

IP addresses alone can reveal the sites that an individual visits with great specificity

because “over 95% of sites have a unique set of [IP addresses].”7 Furthermore, IP

address ranges strongly correlate with particular locations or organizations and

therefore reveal that information to ISPs.8

       Customers’ typical use of broadband service further exposes private details via

the timing, frequency, and duration of their communications with websites and online

services. For example, a weekly hour-long visit to “thesundaymass.org” reveals key

information about a user’s religion, biweekly visits to “acecashexpress.com” reveals

information about a user’s financial status, and a sudden burst of visits to

“suicidepreventionlifeline.org” reveals information about a user’s mental health.

       In addition to IP addresses, users communicating over the Internet commonly

reveal other forms of information through metadata wholly accessible to their ISP. For

instance, when connecting to another device on the internet, the connection is made



7 Simram Patil & Nikita Borisov, What Can You Learn from an IP?, in ACM Applied Networking
Research Workshop 45, 50, https://perma.cc/5DNQ-BUZP.
8 For example, the IP addresses listed at https://db-ip.com/as557 are assigned to the University

of Maine System, and contacting any of those IP addresses reveals a connection to the
University. Additionally, all IP addresses in the 171.64.*.* range are assigned to Stanford
University, so repeated connections to addresses in that range associates the user with Stanford.
Stanford University List of IP Addresses, DB-IP.com, https://db-ip.com/as32 (last visited May 30,
2020).


                                               3
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 12 of 26              PageID #: 319



through a numbered “port.” ISPs can see which ports a user connects through, and the

usage of certain ports can reveal a whole range of specific information about a user’s

behavior, because different programs typically use different port numbers. For example,

port 1194 is commonly used by the OpenVPN protocol,9 and port 8019 is used by

Intuit’s Quickbooks accounting software.10

       From its privileged position as Internet gatekeeper, an ISP is technically capable

of combining IP address information and other metadata like timing, frequency,

duration, and port number, which would permit a savvy party to generate a finely-

tuned profile of the totality of a customer’s Internet usage.


       C.     Information about connected devices reveals private details

       ISPs can also learn private details about their customers’ lives from the devices

that customers have connected to the network. Because all devices that a customer

connects to the Internet send and receive data via the ISP, ISPs frequently have the

technical ability to infer what types of devices the customer operates in the privacy of

their own home based on the behavior of those devices. As the “Internet of Things”

grows, the personal information that customers expose via their connected devices

grows as well.




9 OpenVPN, How To Guide: Set Up and Configure OpenVPN Client/Server VPN,
https://openvpn.net/community-resources/how-to/ (last visited May 31, 2020).
10 Set Up Firewall and Security Settings for QuickBooks Desktop, QuickBooks Community,

https://quickbooks.intuit.com/learn-support/en-us/access-data-remotely/set-up-firewall-
and-security-settings-for-quickbooks-desktop/00/201468 (last visited May 31, 2020).


                                             4
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 13 of 26                PageID #: 320



       The mere presence of certain types of devices on a customer’s home network can

reveal private details about that person. For example, the presence of a connected

hearing assistive device in one customer’s home indicates that the customer likely is

deaf or hard of hearing; the presence of a customer’s connected baby monitor indicates

that the customer likely has a baby or small child.

       In addition, the amount of private information exposed by customers’ connected

devices is growing alongside the so-called “Internet of Things,” or “IoT,” in which

everyday items are gradually being replaced by connected versions with new features.

Homes today often feature a wide variety of connected devices, including baby

monitors, door locks, children’s toys, toothbrushes, and sex toys.

       Beyond the presence of a connected device in a customer’s home, much can be

learned about a customer’s private life by studying the timing, volume, and patterns of

traffic to and from those devices. As then–FTC Commissioner Julie Brill pointed out in

2015, “[e]ven if an ISP just looks at the IP addresses to which you connect and the time

at which connections occur, it can get an intimate portrait of your interests, daily

rhythms, habits—as well as those of all members of your household.”11 Brill also noted

that data exposed to ISPs “will become even more detailed and voluminous” as the

Internet of Things expands.12




11 Julie Brill, Comm’r, Fed. Trade Comm’n, Net Neutrality and Privacy: Challenges and
Opportunities 6, Keynote Address at Georgetown Institute for Public Representation and Center
for Privacy and Technology Symposium on Privacy and Net Neutrality (Nov. 19, 2015), available
at https://perma.cc/R4ND-A7E7.
12 Id.




                                              5
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 14 of 26                 PageID #: 321



       In 2018 two journalists conducted an experiment to test this and found that

monitoring the Internet traffic of a smart home could indeed reveal intimate details of

its inhabitants’ lives. The online traffic patterns of one journalist and her family

revealed “what time they wake up, when they turn their lights on and off, when their

child wakes up and falls asleep [and] when [the journalist] brushes her teeth.”13


       D.      There is no clear distinction between “sensitive” and “non-sensitive”
               categories of personal information

       In light of the fact that ISPs have access to enormous amounts of customer

information revealing highly private details of people’s lives, the Privacy Act wisely

steers clear of applying the terms “sensitive” and “non-sensitive” to ISP customers’

private information. As Defendants note in their Opposition, the Privacy Act does

“identif[y] categories of data warranting different levels of protection,” consistent both

with FCC past practice and with other privacy laws, rendering the use or avoidance of

the term “sensitive” little more than semantic. In addition, however, it is appropriate to

move away from use of the term “sensitive”—and to adopt an expansive definition of

information deserving of opt-in protection—because in the modern era there is no

bright line technical distinction between information that is sensitive and information

that is not.

       One reason it is difficult to distinguish sensitive from non-sensitive information

is because classically sensitive information about health, finances, and children can be



13Surya Mattu & Kashmir Hill, The House that Spied on Me, Gizmodo (Feb. 7, 2018),
https://gizmodo.com/the-house-that-spied-on-me-1822429852.


                                              6
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 15 of 26                    PageID #: 322



inferred from other, more mundane information. For example, as explained above, the

fact that a person has a connected hearing assistive device can reveal that the person is

deaf or hard of hearing. And the fact that the person has a connected hearing assistive

device may not be disclosed directly by the customer, but instead be revealed because

the customer routinely sends data to and from an IP address associated with the device

vendor or because the device has a unique identifier that falls within a range of

identifiers assigned to the device vendor.14 This means that a party collecting network

data, such as an ISP, may not describe the data in its possession as health data, even

though it is.

       Similarly, in the experiment described above conducted by two journalists,

online traffic patterns revealed information about one journalist’s child, including when

the child woke up and went to sleep. But until it was analyzed to reveal those details,

the data would not have been understood to be descriptive of a child’s sleep and wake

patterns, even though it plainly contained that information. Nor would it be obvious

that logs maintained of the destination IP addresses and times of a customer’s online




14For example, MAC addresses beginning with 84-77-78 are assigned to a company called
Cochlear Limited, which only makes hearing assistance devices. See List of MAC Addresses by
Company, IEEE, http://standards-oui.ieee.org/oui/oui.txt (last visited May 30, 2020); True
Wireless Cochlear Implant Accessors, Cochlear,
https://www.cochlear.com/us/en/home/products-and-accessories/our-accessories/true-
wireless-range (last visited May 30, 2020). It is not clear that ISPs can always access the MAC
addresses of their customers’ connected devices; however, it is possible that ISPs may collect
this information through network routers that they supply to their customers. See Michael
Horowitz, Avoid ISP Routers, Router Security (June 4, 2015), https://perma.cc/P6BJ-XYXN
(“Even without outside influence, an ISP may well put a backdoor in the devices they give to
their customers...”); Harrison Sand, Your ISP is Probably Spying On You, Harrison’s Sandbox
(Feb. 14, 2018), https://perma.cc/J9AJ-CEWJ.


                                                7
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 16 of 26                   PageID #: 323



communications included information about the customer’s financial status, but a

search of those logs for IP addresses associated with payday or mortgage lenders could

convert portions of those logs into financial data instantaneously.

       Conducting the analysis necessary to convert seemingly meaningless lists of

numbers and times into a treasure trove of private details is a trivial feat with modern

technology. Digital storage is plentiful and computing power inexpensive. There was a

time when, due to storage or computing limitations, a party could not, as a practical

matter, make use of large amounts of data that could be used to make further inferences

about the data subjects’ lives. Today, however, there are few practical or technical

limits that constrain a resourced party’s ability to retain data for a long time and apply

powerful mining techniques to it to extract valuable details.

       It is also difficult to distinguish between sensitive and non-sensitive data because

there is no consensus regarding what types of information should be considered

sensitive and what should not. In 2012, upon processing the public comments of

numerous stakeholders, the FTC concluded that “at a minimum,” the “sensitive”

distinction extended to data about children, financial and health information, Social

Security numbers, and certain geolocation data, because commenters were in broad

agreement that at least these types of information were sensitive.15 The FTC noted,

however, that some commenters would extend the sensitive distinction to far more,

such as information related to race, religious beliefs, ethnicity, sexual orientation,



15Fed. Trade Comm’n, Protecting Consumer Privacy in an Era of Rapid Change 47 n. 214, 58 (2012),
https://perma.cc/J2YL-LPMC (“FTC Privacy Report”).


                                               8
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 17 of 26                  PageID #: 324



biometrics, genetics, and consumers’ online communications or reading and viewing

habits.16 The FTC stated that it was “cognizant . . . that whether a particular piece of

data is sensitive may lie in the ‘eye of the beholder’ and may depend upon a number of

subjective considerations.”17

           Indeed, the FTC itself has somewhat expanded its definition of sensitive data

since the 2014 report. In 2017 the FTC filed a complaint (which it later settled) against

television vendor Vizio for spying on customers’ viewing habits. The FTC’s complaint

alleged that television viewing activity is sensitive and therefore subject to an opt-in

consent requirement. Complaint at ¶ 32, Fed. Trade Comm’n v. Vizio, Inc. (D.N.J. Feb.

6, 2017) (2:17-cv-00758).

           There are times when a particular group of individuals may consider sensitive a

category of information that the majority of people do not. For example, many people

would not consider a user’s movie ratings to be sensitive. But in a 2009 privacy class

action brought against Netflix, the class representative was a person who alleged that

her Netflix viewing record revealed her sexual orientation. According to the complaint,

“were her sexual orientation public knowledge, it would negatively affect her ability to

pursue her livelihood and support her family and would hinder her and her children’s

ability to live peaceful lives....” Complaint at ¶ 76, Doe v. Netflix, Inc. (N.D. Cal. Dec. 17,

2009) (Co9-05903).




16   Id. at 59.
17   Id.


                                               9
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 18 of 26                   PageID #: 325



       Based on consumer research, it is also clear that people find far more information

to be sensitive than just that which falls into the traditional definition of sensitive.

According to a survey conducted by Pew Research Center in 2014, among the categories

of information that respondents considered to be very or somewhat sensitive were the

phone numbers they had called or texted (75%), their relationship history (71%), and the

websites they had visited (70%).18

       Perhaps because of the difficulty distinguishing between sensitive and non-

sensitive information, when the FCC promulgated its federal broadband privacy rule in

2016, it declared customers’ web browsing and application usage history, and their

functional equivalents, sensitive.19 In fact, the FCC’s existing privacy regulations

pertaining to phone carriers do not distinguish between sensitive and non-sensitive

information.20


II.    Customers cannot reasonably avoid sharing details of their private lives with
       ISPs

       Not only is the information to which ISPs enjoy privileged access highly private,

but customers cannot reasonably avoid exposing this data to their ISP. To gain access to

the Internet, subscribers must connect through an ISP. Individuals cannot simply

connect their own devices to the Internet; rather, they must pay another party for



18 Mary Madden, Americans Consider Certain Kinds of Data to Be More Sensitive than Others, Pew
Research Center (Nov. 12, 2014), https://perma.cc/66F8-T8ZT.
19 Report and Order, Protecting Privacy of Customers of Broadband and Other Telecommunications

Services, Dkt. 16-106, 81 Fed. Reg. 87274 (Jan. 3, 2017), 31 FCC Rcd 13911, 13982 ¶ 181 (Nov. 2,
2016).
20 FCC Customer Proprietary Network Information Rule, 47 C.F.R. §§ 64.2001–64.2011 (2017); 47

U.S.C. § 222.


                                               10
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 19 of 26                   PageID #: 326



access. They cannot route their own online traffic either; instead, they must rely on an

ISP to route traffic from Point A to Point B at their request.21


       A.      Broadband customers lack a choice of provider

       Internet connectivity is widely understood to be an essential service, meaning

that customers cannot simply forgo the service due to privacy concerns. Indeed,

according to a survey Cumberland County, Maine conducted of its residents in 2019,

85% strongly agree that Internet service is “as important as electricity and telephone

service.”22

       Nor can customers escape ISPs that engage in particularly privacy-violative

practices. Not only must customers go through some ISP to get online, they often have

insufficient choice with respect to which ISP to use because the broadband market lacks

competition. According to updates to the FCC’s 2018 Communications Marketplace Report,

by the end of 2018 over 30% of all Americans, rising to two-thirds of rural Americans,

still had fewer than two options for a provider of 25 Mbps/3 Mbps fixed broadband




21 Recent developments in encryption of DNS queries (“DNS Over HTTPS” or “DoH”) do not
significantly reduce user dependency on an ISP, as not only are the resulting queries still made
over the ISP’s network, but DoH is also very new and not in common use. See Ross Schulman,
DNS Over HTTPS: The Big Privacy Win Behind this Acronym Soup, New America (Nov. 18, 2019),
https://www.newamerica.org/oti/blog/dns-over-https-big-privacy-win-behind-acronym-
soup.
22 Cumberland County, Cumberland County Broadband Playbook 99 (2019),

https://perma.cc/U3RM-MFW4.


                                               11
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 20 of 26                      PageID #: 327



service.23 In a significant number of cases, broadband customers therefore will not be

able to switch providers to avoid privacy violative practices.

       Even in markets in which consumers may theoretically choose from among

multiple available ISPs, high switching costs make it difficult to exercise the choice

between providers.24 Broadband customers wishing to switch from one provider to

another face multiple barriers.25 First, there may be significant financial costs, in terms

of canceled contracts, installation fees, or bundle discount.26 Second, these customers

may have to invest a substantial amount of time and effort in the form of finding a new

provider, installing new equipment, or taking time off of work to wait for technicians to

come to their home.27 Third, even if a customer wishes to switch and is prepared to do

so, a lack of certainty that a new provider will be better may discourage the customer

from actually going through with the switch..28 These factors all create strong incentives

for customers to stay at their current provider, removing any potential benefits of

competition over privacy practices.




23 FCC Releases Certain Data Updated as of December 31, 2018 for the Communications Marketplace
Report, 35 FCC Rcd 1479 (2020), https://us-
fcc.app.box.com/s/tijhz8cupitst0kg4l8c81dtzdyyduu9.
24 Barbara van Schewick, Network Neutrality and Quality of Service: What a Non-Discrimination

Rule Should Look Like 36 (2012), https://perma.cc/67EY-FTD5 (“Switching costs in the market
for Internet services are substantial. . . . . Further, switching providers may require a customer
to invest a significant amount of time and effort.”).
25 Report and Order on Remand, Declaratory Ruling, and Order, Protecting and Promoting the

Open Internet, Dkt. 14-28, 30 FCC Rcd 5601, 5631-32 ¶ 81 (Mar. 12, 2015) (“2015 Open Internet
Order”); see generally Robert Kenny & Aileen Dennis, Consumer Lock-in for Fixed Broadband
(2013), https://perma.cc/2AVM-G7R3.
26 2015 Open Internet Order at ¶ 81.
27 Kenny & Dennis, supra note 25, at 27.
28 Id. at 7.




                                                12
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 21 of 26                  PageID #: 328



       B.       Widespread encryption is not sufficient to alleviate privacy concerns

       Even though there is a general trend toward websites adopting encryption to

protect the contents of visitors’ communications and activities online, this offers

insufficient protection for privacy vis-a-vis ISPs. This contradicts Plaintiffs’ assertion

that “[w]idespread encryption is ‘pervasively limiting the ability of ISPs to see Internet

activity.’” Compl. ¶ 26 (citing Peter Swire, et al., Online Privacy and ISPs: ISP Access to

Consumer Data is Limited and Often Less than Access by Others 25, Alston & Bird LLP (Feb.

29, 2016), https://b.gatech.edu/2Hn2ULi).29

       Contrary to Plaintiffs’ argument, ISPs enjoy privileged access to their customers’

private lives even as encryption becomes more popular. As described by technologists

back in 2016,

              Even with HTTPS, ISPs can still see the domains that their
       subscribers visit. This type of metadata can be very revealing, especially
       over time. And ISPs are already known to look at this data—for example,
       some ISPs analyze DNS query information for justified network
       management purposes, including identifying which of their users are
       accessing domain names indicative of malware infection.30

In addition, the authors observed,

              Encrypted Internet traffic itself can be surprisingly revealing. In
       recent years, computer science researchers have demonstrated that
       network operators can learn a surprising amount about the contents of
       encrypted traffic without breaking or weakening encryption. By
       examining the features of network traffic—like the size, timing and
       destination of the encrypted packets—it is possible to uniquely identify



29 The plaintiffs’ source for their claim is a 2016 policy report substantially funded by
Broadband for America, an industry association that counts three of the four plaintiffs among
its members.
30 What ISPs Can See, supra note 6, at 1.




                                              13
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 22 of 26                PageID #: 329



       certain web page visits or otherwise obtain information about what the
       traffic contains.31

       Encryption provides critical safeguards for users’ privacy. However, encrypting

the contents of network communications, as HTTPS does, does not meaningfully conceal

other important information from ISPs seeking to collect it, and it cannot substitute for

legal privacy protections.


       C.     Switching devices offers customers insufficient privacy protection

       The fact that broadband customers today often use multiple connected devices

also does not sufficiently protect their privacy. Again citing the same 2016 industry-

funded paper mentioned above, Plaintiffs assert that because customers frequently

switch between multiple devices, ISPs are afforded “mere episodic glimpses of a

customer’s Internet usage.” Compl. ¶ 27 (internal quotation omitted). But this

argument, too, misses the mark—and was responded to back in 2016 by credible

parties. As computer science professor Nick Feamster then explained,

       [A] user’s increased mobility by no means implies that a single ISP cannot
       track users’ activities in their homes. Our previous research has shown
       that the traffic that users send in their home networks—typically through
       a single ISP—reveals significant information about user activity and
       behavior. The median home had about five connected devices at any give
       [sic] time. Simply by observing traffic patterns (i.e., without looking at any
       packet contents), we could determine the types of devices that users had
       in their homes, as well as how often (and how heavily) they used each
       device. In some cases, we could even determine when the user was likely
       to be home, based on diurnal traffic usage patterns. We could determine
       the most popular domains that each home visited.32


31Id. at 1–2.
32Nick Feamster, What Your ISP (Probably) Knows About You, Freedom to Tinker (Mar. 4, 2016),
https://perma.cc/88Q6-2Y46.


                                             14
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 23 of 26             PageID #: 330



      If anything, having two ISPs makes the privacy problem worse. Instead of

sharing private information, such as websites visited, with one ISP, the customer must

share that information with two ISPs. A person may begin researching a disease they

may have on their commute home from work, and then switch to their home computer

to engage in more research. Having multiple ISPs actually compounds the privacy

problem, rather than somehow solving it, as Plaintiffs appear to argue.


      D.     “Virtual private network” technology is no substitute for substantive
             privacy protections

       It is possible, in theory, for broadband users to conceal some of their own

information from ISPs using a “virtual private network,” or VPN; however, the

technical skills, inconvenience, and resources required to do so are beyond most users.

Even sophisticated users may accidentally reveal details to their ISP when using a VPN,

as the quality of VPN varies widely.

      A VPN conceals a customer’s information from their ISP by routing all of the

customer’s network traffic through an encrypted connection to a third party. An ISP can

detect the connection between a customer using a VPN and the VPN provider, but

cannot examine the same metadata that it otherwise could collect.

      Although VPNs can help protect the privacy of their users, VPNs have

significant downsides and do not constitute a scalable solution for broadband privacy.

First, VPNs are not widely understood by the average user. To use a VPN, a customer

must know what a VPN is, seek one (of over a hundred options) that they are confident

is privacy protective, subscribe to a VPN service, and install and use specialized VPN


                                           15
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 24 of 26               PageID #: 331



software. Second, VPNs typically charge subscription fees, requiring users to pay more

on a monthly basis beyond the fees they already pay to ISPs. Third, use of a VPN

significantly slows down everything a user does online, because traffic routed through

a VPN must first travel through the VPN’s potentially distant servers before making its

way to its destination. Fourth, VPNs only conceal network activity if they are properly

configured to do so—something that a user must have sufficient technical knowledge

and discipline to do so well and consistently. Finally, VPNs only prevent ISPs from

collecting data on their users because the VPN is put in the position to be able to collect

that data instead, raising many of the very same privacy issues. The use of a VPN

merely changes who can collect this broad swath of information.




                                            16
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 25 of 26             PageID #: 332



                                     CONCLUSION

       Amici urge the Court to recognize the distinctly privileged position in which ISPs

are situated and the highly private details to which ISPs have access. Amici respectfully

ask the Court to deny Plaintiffs’ Motion for Judgment on the Pleadings. Without

regulatory intervention, customers who wish to protect their privacy of their own

information vis-a-vis their ISP will not be able to do so.



 Filed: June 1, 2020                         Respectfully submitted,

                                             /s/ Sigmund D. Schutz
                                             Preti Flaherty Beliveau & Pachios LLP
                                             P.O. Box 9546
                                             Portland, ME 04112-9546
                                             (207) 791-3000
                                             sschutz@preti.com

                                             /s/ Laura M. Moy
                                             Laura M. Moy, Pro Hac Vice
                                               Counsel of Record
                                             Michael Rosenbloom
                                             Lindsey Barrett
                                               Of Counsel
                                             Institute for Public Representation
                                             Georgetown University Law Center
                                             600 New Jersey Avenue NW
                                             Suite 312
                                             Washington, DC 20001
                                             (202) 662-9547
                                             laura.moy@georgetown.edu
                                             Counsel for Amici Curiae

                                             Of Counsel:

                                             Eric Null
                                             Access Now
                                             P.O. Box 20429


                                             17
Case 1:20-cv-00055-LEW Document 45 Filed 06/01/20 Page 26 of 26   PageID #: 333



                                      Greeley Square Station
                                      4 East 27th Street
                                      New York, NY 10001-9998
                                      (802) 578-7223
                                      eric@accessnow.org

                                      Sharon Bradford Franklin
                                      Ross Schulman
                                      Christine Bannan
                                      New America's Open Technology Institute
                                      740 15th Street, NW, Suite 900
                                      Washington, DC 20005
                                      202-986-2700
                                      franklin@opentechinstitute.org
                                      ross@opentechinstitute.org
                                      bannan@opentechinstitute.or




                                     18
